DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 34-43, 57-59, and 62-77 are pending.
Claims 1-33, 44-56, and 60-61 were cancelled.
Claims 35-37, 40-43, 62, and 69-77 are withdrawn as being directed to a non-elected invention, the election having been made on 8/12/2020.
Claims 34, 38-39, 57-59, and 63-68 have been examined.

Priority
This application is a 371 of PCT /JP2017 /032079 filed on 09/06/2017.
PCT/JP2017/032079 has PRO 62/384,333 filed on 09/07/2016.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34, 38-39, 57-59, and 63-68 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-222300A (referred as JP-2010, previously cited 5/12/2020) in view of Ohinata et al. (EP 2557088 Al, previously cited 5/12/2020).
Claim 34 is drawn to a composition comprising 
(a) a peptide consisting of 5-10 consecutive amino acids from LSSTQAQQS[YWF] (SEQ ID NO: 34) and optionally an additional aromatic acid at the N- and/or C-terminus of said peptide, but the peptide does not consist of SEQ ID Nos: 1-7; and 
(b) one or more pharmaceutically acceptable carriers, diluents and/or excipients.
The broadest reasonable interpretation of claim 34 is a composition comprising a peptide consisting of 5-10 consecutive amino acids from LSSTQAQQS[YWF] (SEQ ID NO: 34) and 
JP-2010 teaches functional peptide and polypeptide-containing composition such as polypeptide-containing food (p54 last para). JP-2010 teaches a functional peptide has biological, medical, pharmaceutical, nutritional, or food useful function (p61, para 3). JP-2010 shows one of the functional peptides is consisting of SSTQAQQS as follows (Fig 23).

    PNG
    media_image1.png
    183
    700
    media_image1.png
    Greyscale

JP-2010 does not explicitly teach a functional peptide-containing composition further comprising one or more pharmaceutically acceptable carriers, diluents, and/or excipients.
Ohinata et al. teach pharmaceutical compositions comprising peptides (Abstract). Ohinata et al. teach a peptide composition can be formulated as functional foods that can be prepared by adding or blending the peptides of the invention may take the form of health foods, functional foods, nutritional supplements, dietary supplements, foods for specified health uses [0048]. Ohinata et al. further teach pharmaceutical acceptable carriers, diluents, excipients and like substances added to a peptide to formulate the therapeutic peptide suitable for administration [0039-0040]. When JP-2010’s peptide is formulated with a carrier or excipient as functional foods or nutritional supplements, the composition satisfies the limitations of claim 34.
With respect to claims 38-39, JP-2010 show a functional peptide sequence consisting of SSTQAQQS (Fig 23).
With respect to claim 57, Ohinata et al. suggest the effective amount of a peptide in a 
With respect to claim 58, Ohinata et al. teach a bioactive peptide can be made in various solid unit dosage of tablets including uncoated tablets, sugar-coated tablets, effervescent tablets, film-coated tablets, chewable tablets, and the like [0039]. Ohinata et al. suggest the dosage of a peptide preferably optimized between 0.1 to 30 mg/kg [0038]. 
Although Ohinata et al. do not explicitly teach the precise dosage for patients, representative dosages corresponding to a patient's body weight based on Ohinata et al. would have been obvious to optimize as follows. 

    PNG
    media_image2.png
    149
    762
    media_image2.png
    Greyscale

With respect to claim 59 and 63-64, Ohinata et al. teach a bioactive peptide in solid dosage form can be made by sustained-release preparations such as enteric-coated tablets or capsule [0039].
With respect to claim 65, Ohinata et al. teach the composition further comprising a binder such as saccharose, hydroxypropylcellulose, and polyvinylpyrrolidone as well as a disintegrator such as carboxymethyl cellulose and calcium carboxymethyl cellulose [0043].
With respect to claims 66-68, Ohinata et al. teach a bioactive peptide can be optimized in the amount from 0.01 to 100 wt %, and preferably from 1 to 90 wt % [0042].
It would be obvious before the effective filing date of this invention to combine JP-2010’s peptide (e.g., SSTQAQQS) with Ohinata’s preparation of a peptide formulation because (i) Ohinata et al. teach a peptide composition can be formulated as functional foods that can be 
Applicant’s Arguments
Applicant argues the claimed pharmaceutical compositions would not have been obvious over the combination of JP-2010 and Ohinata at least because a person having ordinary skill in the art would not have had any reason to select the SSTQAQQS peptide from JP-2010 to make a pharmaceutical composition for the reasons as follows.
Assertion 1:  It is clear from the JP-2010 English translation that the passage is not attributing any particular function to any particular peptide, much less Applicants' elected species SSTQAQQS (Remarks, p6, assertion 1, last para).
Assertion 2:  It is clear JP-2010 is not teaching or suggesting that all peptides are "functional peptides" defined as "a peptide having a function that is useful biologically, medically, pharmaceutically, nutritionally, or food-wise (Remarks, p7, assertion 2, last para).
Assertion 3-4:  SSTQAQQS in Fig. 23 of JP-2010 was inactive in the binding acid-binding assay (Remarks, p8, assertion 3, last para and p9, assertion 4).
Assertion 5: JP-2010 does not identify the SSTQAQQS peptide as a "functional peptide." or suggest selecting SSTQAQQS for testing in any other assay beyond the bile-acid binding assay (p9, assertion 5).
Assertion 6: JP-2010’s peptide of SSTQAQQS is not a functional peptide as described in assertions 3-5 (Remarks, p10
Argument C: select the SSTQAQQS peptide and formulate it into a pharmaceutical composition in view of the fact that JP-2010 does not identify the SSTQAQQS peptide as a "functional peptide" (p11, argument C bridging to p12, para 1).
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s assertions 1-2 are not persuasive because the function of a peptide in the claims is an intended use of the claimed peptide rather than a limitation to the peptide. JP-2010 teaches the disclosed peptides have biological, medical, pharmaceutical, nutritional, or food useful function (p61, para 3). Thus, JP-2010’s peptide (e.g., SSTQAQQS) is a functional peptide when it is used as a nutrition or functional food. 
Applicant’s assertions 3-4 and 6 are not persuasive because JP-2010’s peptide (e.g., SSTQAQQS) is a functional peptide when it is used as a nutrition or functional food even through the peptide of SSTQAQQS in Fig. 23 of JP-2010 was inactive in the bile acid-binding assay.
Applicant’s assertions 5 is not persuasive because JP-2010 teaches the disclosed peptides have biological, medical, pharmaceutical, nutritional, or food useful function (p61, para 3), not limited to a bile acid-binding peptide as argued by applicant.
Applicant’s assertions C is not persuasive because applicant narrowly interprets JP-2010’s teachings to the preferred embodiment of bile-acid binding peptides but ignores the disclosed peptides having other biological function of nutrition or functional food as taught by Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.)”.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
21-January-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615